Simmons, Justice.
The defendant in the court below was indicted for the offence of forgery, in five counts, the last count in the indictment charging him with having falsely, feloniously and fraudulently uttered as true a certain bill or draft set out in the indictment. The jury found him guilty, upon this count, of having uttered a forged paper. He moved for a new trial on the ground that the verdict was contrary to the law and to the evidence. The court overruled the motion, and he assigns error thereon.
1 There was no error in overruling this motion. We have looked through the evidence carefully, and find that it demanded the verdict against this defendant. It was sufficient, in our opinion, to have authorized his conviction upon all the counts in the indictment. Nor was there any *218variance between the proof and the allegations in the indictment. The proof abundantly sustains all the allegations in each count in the indictment.
2. It was urged by counsel that there was no evidence going to show that the defendant intended to defraud Reaves & Nicholson. We think the fact that the draft was a forgery, and that it was made payable to the order of the defendant, and that he indorsed it, was sufficient evidence of his intent to defraud Reaves & Nicholson by his indorsement. He ordered them to pay the money; and if they had paid it, the draft being a forgery, they would have lost the money and thereby been defrauded.
Judgment affirmed.